DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "on the stretchable, flexible fabric" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “on a stretchable, flexible fabric” and suggests amending. 
Claims 22-30 are rejected based on their dependency on claim 21. 

Claims 27, 30, 35, and 39-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 27, 30, 35, and 39-40 recites the limitation “the ECG electrode" With these claims being dependent on claims 21, 31, and 36 respectively, and claims 21, 31, and 36 reciting an “at least one of” limitation between the electrocardiogram (ECG) electrodes, a stretch sensor, and at least one stretch limiting patch, if either the stretch sensor or at least one stretch limiting patch was chosen, then claims 27, 30, 35, and 39-40 would improperly depend on claims 21, 31, and 36 and therefore render those claims optional. Examiner suggests amending claims 27, 30, 35, and 39-40 to include language of selecting an ECG electrode or amending claims 21, 31, and 36 to select an ECG electrode. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 27, 30, 35, and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 27, 30, 35, and 39  recites the limitation “the photodiode" With these claims being dependent on claims 25, 28, 33, and 36 respectively, and claims 25, 28, 33, and 36  reciting an “at least one of” limitation between the photodiode and a resistance temperature detector (RTD), if the resistance temperature detector (RTD) was chosen, then claims 27, 30, 35, and 39 would improperly depend on claims 25, 28, 33, and 36 respectively and therefore render those claims optional. Examiner suggests amending claims 25, 28, 33, and 36 to select the photodiode. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0318699 Longinotti-Buitoni et al., hereinafter “Longinotti”, in view of Us 2012/0238890 Baker et al., hereinafter “Baker”.
Regarding claim 21, Longinotti discloses a device (Para 14) comprising: a stretchable, flexible first substrate material (Para 81; layer of stretchable conductive ink, Para 59 that describes it as flexible and stretchable) mechanically coupled (Para 92-93) to and on a stretchable, flexible fabric (Para 13, 54, 81, and 92-93); and first metallization mechanically coupled to and on the first substrate material (Para 21 and 33; Figure 1A, element 5), the first metallization including, meandering traces (Para 21 and 33), and at least one of electrocardiogram (ECG) electrodes, a stretch sensor, and at least one stretch limiting patch (Para 33, 27, and 415; Figure 1A, element 3-A; ECG electrodes).
Longinotti does not explicitly disclose first pads. 
However, Baker discloses a physiological sensing device (Abstract) and teaches first pads (Figure 4A, elements 407-408 and Para 56). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads as disclosed by Baker, in place of the ‘accessories’ disclosed by Longinotti, in order to connect the sensors via the traces (Baker; Para 56).
Regarding claim 22, Longinotti discloses a stretchable, flexible fabric (Para 13, 54, 81, and 92-93); and wherein the stretchable flexible first substrate material is mechanically coupled (Para 92-93) to and on the stretchable, flexible fabric (Para 81; layer of stretchable conductive ink, Para 59 that describes it as flexible and stretchable).
Regarding claim 23, Longinotti discloses a sensor node (Para 242 and 279; Figure 1A, element 1) electrically coupled to the sensors (Figure 1A), the sensor node including circuitry to amplify and digitize signals transmitted through the sensors (Para 21 and 273), the sensor node including communications circuitry to wired or wirelessly communicate digitized signals (Figure 1A) to an external device (Figure 1A, element 45).
Longinotti does not disclose the node electrically coupled to the pads.
However, Baker teaches the node electrically coupled to the pads (Para 56 discloses that the sensors are coupled to the pads and that the device is capable of wireless communication, Para 41 and 90).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected to a node as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 24, Longinotti discloses a flex circuit (Para 280 and 243) including second metallization therein and thereon (Para 21 and 33; Figure 1A, element 5 and Para 243 that discloses multiple traces can be on the garment so element 5 can be duplicated), the second metallization including second traces (Para 21 and 33), and a connector electrically and mechanically connected to the sensor node (Para 19), the flex circuit electrically and mechanically connected to the connector (Para 19) to electrically couple signals from the first metallization to the sensor node (Para 67 discloses connectors that connect the multiple traces together, thereby connecting the first and second metallization).
Longinotti does not disclose second pads; the second pads respectively electrically and mechanically connected to the first pads by one of a solder and a conductive adhesive. 
However, Baker teaches second pads (Figure 4A, element 409-411 and Para 56); the second pads respectively electrically and mechanically connected to the first pads by one of a solder and a conductive adhesive (Figure 3, element 301).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected to one another as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 25, Longinotti discloses at least one sensor (Figure 1A, element 3-A and Para 244), the at least one sensor including at least one of a photodiode and a resistance temperature detector (RTD) (Para 244; photodiode).	
Longinotti does not disclose sensor electrically connected to a pad of the second pads. 
However, Baker teaches sensor electrically connected to a pad of the second pads (Para 56 and 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected a sensor as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 26, Longinotti discloses at least one light emitting diode (LED) (Para 244). 
Longinotti does not disclose a sensor electrically connected to another pad of the second pads.
However, Baker teaches a sensor electrically connected to another pad of the second pads (Figure 4A, pads 409 and 411 both connect to sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected a sensor as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 27, Longinotti discloses the sensor node includes only one oscillator (Para 327) and the circuitry temporally correlates data from the photodiode with data from the ECG electrodes (Para 51, 22, and 273).
Regarding claim 28, Longinotti discloses at least one sensor (Figure 1A, element 3-A and Para 244), the at least one sensor connected to a sensor node (Figure 1A and 242 and 279); the at least one sensor including at least one of a photodiode and a resistance temperature detector (RTD) (Para 244; photodiode).
Longinotti does not disclose sensor electrically connected to a pad.
However, Baker teaches sensor electrically connected to a pad (Para 56 and 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected a sensor as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 29, Longinotti discloses at least one light emitting diode (LED) (Para 244). 
Longinotti does not disclose a sensor electrically connected to another pad of the second pads.
However, Baker teaches a sensor electrically connected to another pad of the second pads (Figure 4A, pads 409 and 411 both connect to sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected a sensor as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 30, Longinotti discloses the sensor node includes only one oscillator (Para 327) and the circuitry temporally correlates data from the photodiode with data from the ECG electrodes (Para 51, 22, and 273).
Regarding claim 31, Longinotti discloses a system (Para 14 and Figure 1A) comprising: a stretchable, flexible patch (Para 463 and 467) comprising: a stretchable, flexible fabric (Para 13, 54, 81, and 92-93); a stretchable, flexible substrate material (Para 81; layer of stretchable conductive ink, Para 59 that describes it as flexible and stretchable) mechanically coupled (Para 92-93) to and on the stretchable, flexible fabric (Para 13, 54, 81, and 92-93); and first metallization mechanically coupled to and on the substrate material (Para 21 and 33; Figure 1A, element 5), the first metallization including, meandering traces (Para 21 and 33), and at least one of electrocardiogram (ECG) electrodes, a stretch sensor, and at least one stretch limiting patch (Para 33, 27, and 415; Figure 1A, element 3-A; ECG electrodes); a sensor node (Para 242 and 279; Figure 1A, element 1) electrically coupled to the sensors (Figure 1A), the sensor node comprising: circuitry to amplify and digitize signals transmitted through the sensors (Para 21 and 273); and communications circuitry to wired or wirelessly communicate digitized signals from the circuitry (Figure 1A); and a mobile device (Figure 1A, element 45 or 44) to receive the digitized signals from the communications circuitry (Para 285) and determine a measure of a biological function of an entity based on the digitized signals (Para 285 and 170).
Longinotti does not explicitly disclose first pads; the node electrically coupled to the pads.
However, Baker discloses a physiological sensing device (Abstract) and teaches first pads (Figure 4A, elements 407-408 and Para 56); the node electrically coupled to the pads (Para 56 discloses that the sensors are coupled to the pads and that the device is capable of wireless communication, Para 41 and 90).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads as disclosed by Baker, in place of the ‘accessories’ disclosed by Longinotti, in order to connect the sensors via the traces (Baker; Para 56).
Regarding claim 32, Longinotti discloses a flex circuit (Para 280 and 243) including second metallization therein and thereon (Para 21 and 33; Figure 1A, element 5 and Para 243 that discloses multiple traces can be on the garment so element 5 can be duplicated), the second metallization including traces (Para 21 and 33); and a connector electrically and mechanically connected to the sensor node Para 19), the flex circuit electrically and mechanically connected to the connector (Para 19) to electrically couple signals from the first metallization (Para 67 discloses connectors that connect the multiple traces together, thereby connecting the first and second metallization).
Longinotti does not disclose second pads; the second pads respectively electrically and mechanically connected to the first pads by one of a solder and a conductive adhesive. 
However, Baker teaches second pads (Figure 4A, element 409-411 and Para 56); the second pads respectively electrically and mechanically connected to the first pads by one of a solder and a conductive adhesive (Figure 3, element 301).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected to one another as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 33, Longinotti discloses at least one sensor (Figure 1A, element 3-A and Para 244), the at least one sensor including at least one of a photodiode and a resistance temperature detector (RTD) (Para 244; photodiode).
Longinotti does not disclose sensor electrically connected to a pad of the second pads. 
However, Baker teaches sensor electrically connected to a pad of the second pads (Para 56 and 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected a sensor as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 34, Longinotti discloses at least one light emitting diode (LED) (Para 244). 
Longinotti does not disclose a sensor electrically connected to another pad of the second pads.
However, Baker teaches a sensor electrically connected to another pad of the second pads (Figure 4A, pads 409 and 411 both connect to sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected a sensor as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 35, Longinotti discloses the sensor node includes only one oscillator (Para 327) and the circuitry temporally correlates data from the photodiode with data from the ECG electrodes (Para 51, 22, and 273).
Regarding claim 36, Longinotti discloses a device (Para 14 and Figure 1A) comprising: a stretchable, flexible patch comprising: a stretchable, flexible patch (Para 463 and 467) comprising: a stretchable, flexible fabric (Para 13, 54, 81, and 92-93); a stretchable, flexible substrate material (Para 81; layer of stretchable conductive ink, Para 59 that describes it as flexible and stretchable) mechanically coupled (Para 92-93) to and on the stretchable, flexible fabric (Para 13, 54, 81, and 92-93); and first metallization mechanically coupled to and on the substrate material (Para 21 and 33; Figure 1A, element 5), the first metallization including, meandering traces (Para 21 and 33), and at least one of electrocardiogram (ECG) electrodes, a stretch sensor, and at least one stretch resist patch (Para 33, 27, and 415; Figure 1A, element 3-A; ECG electrodes); a sensor node (Para 242 and 279; Figure 1A, element 1) electrically coupled to the sensors (Figure 1A), the sensor node comprising: circuitry to amplify and digitize signals received from the patch (Para 21 and 273); a connector, electrically and mechanically connected to second metallization (Para 21 and 33; Figure 1A, element 5 and Para 243 that discloses multiple traces can be on the garment so element 5 can be duplicated) on the sensor node (Para 19); and communications circuitry to wired or wirelessly communicate the digitized signals to an external device (Figure 1A); and a flex circuit (Para 280 and 243) comprising: a polyamide substrate (Para 77; polyamide is a polymeric material); and third metallization at least partially in the polyamide substrate (Para 21 and 33; Figure 1A, element 5 and Para 243 that discloses multiple traces can be on the garment so element 5 can be duplicated), the third metallization including traces (Para 21 and 33), the third metallization including traces electrically and mechanically connected to the connector (Para 19) to electrically couple signals from the first metallization to the sensor node through the flex circuit (Para 67 discloses connectors that connect the multiple traces together, thereby connecting the first and second metallization).
Longinotti does not disclose first pads and traces electrically connected to the first pads; the node electrically coupled to the pads; and second pads, the second pads electrically and mechanically connected to the first pads by one of a solder and a conductive adhesive.
However, Baker teaches first pads (Figure 4A, elements 407-408 and Para 56) and traces electrically connected to the first pads (Para 56 and Figure 4A); the node electrically coupled to the pads (Para 56 discloses that the sensors are coupled to the pads and that the device is capable of wireless communication, Para 41 and 90); and second pads (Figure 4A, element 409-411 and Para 56), the second pads electrically and mechanically connected to the first pads by one of a solder and a conductive adhesive (Figure 3, element 301).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads as disclosed by Baker, in place of the ‘accessories’ disclosed by Longinotti, in order to connect the sensors via the traces (Baker; Para 56).
Regarding claim 37, Longinotti discloses at least one sensor (Figure 1A, element 3-A and Para 244), the at least one sensor including at least one of a photodiode and a resistance temperature detector (RTD) (Para 244; photodiode).
Longinotti does not disclose sensor electrically connected to a pad of the second pads. 
However, Baker teaches sensor electrically connected to a pad of the second pads (Para 56 and 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected a sensor as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 38, Longinotti discloses at least one light emitting diode (LED) (Para 244). 
Longinotti does not disclose a sensor electrically connected to another pad of the second pads.
However, Baker teaches a sensor electrically connected to another pad of the second pads (Figure 4A, pads 409 and 411 both connect to sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included pads connected a sensor as taught by Baker, in the invention of Longinotti, in order to electrically couple signals from electrodes (Baker; Para 56).
Regarding claim 39, Longinotti discloses the sensor node includes only one oscillator (Para 327) and the circuitry temporally correlates data from the photodiode with data from the ECG electrodes (Para 51, 22, and 273).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0318699 Longinotti-Buitoni et al., hereinafter “Longinotti”, in view of Us 2012/0238890 Baker et al., hereinafter “Baker”, further in view of US 2015/0380355 Rogers et al., hereinafter “Rogers”.
Regarding claim 40, Longinotti discloses the ECG electrodes (Para 33, 27, and 415; Figure 1A, element 3-A; ECG electrodes) include a solid patch of conductive material (Para 74).
Longinotti does not disclose dry ECG electrodes with a plurality of perforations therethrough.
However, Rogers discloses a system of stretchable electronics (Abstract) and teaches dry ECG electrodes with a plurality of perforations therethrough (Para 161).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have dry electrodes as taught by Rogers, in the invention of Longinotti, in order to obtain high quality electrophysiological measurements (Rogers; Para 161).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792